Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 1 of 23 PageID #: 31




   Michael Lee (WL 6353)
   Lee Law PLLC
   579 Fifth Avenue
   14th Floor
   New York, NY 10017
   Telephone: (212) 621-8239
   Attorneys for Plaintiffs

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                  CASE NO.
   OLAPLEX, LLC and LIQWD, INC.,
                        Plaintiffs,

         v.                                                     COMPLAINT
   AC BEAUTY CORP.; AARON
   WEINGARTEN, both individually and d/b/a
   “ROSS ELECTRONICS;” “JOHN DOES” 1-10;
   and UNKNOWN ENTITIES 1-10;

                       Defendants.




         Plaintiffs OLAPLEX, LLC (hereinafter “OL”) and LIQWD, INC.
   (hereinafter “LI”) (OL and LI are hereinafter collectively referred to as
   “Plaintiffs”) by and through their attorneys of record, complaining of
   defendants ABC Corp.; Aaron Weingarten, both individually and doing
   business as “Ross Electronics”; “John Does” 1-10 and Unknown Entities 1-
   10 (hereinafter collectively referred to as “Defendants”) hereby allege as
   follows:
                          STATEMENT OF THE CASE

         1.     Plaintiffs manufacture, distribute, and sell a professional hair
   care product that creates and reconnects bonds in the hair. Plaintiffs’ kits are
   not sold to individuals but rather to licensed hair care professionals.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 2 of 23 PageID #: 32




   Specifically, Olaplex Hair Perfector No. 3 is a take-home product that is sold
   to consumers by their hairstylist, online at Olaplex.com, or in select high-
   end retail stores like Sephora and Nordstrom.
         2.     Plaintiffs’ products are sold in more than 80 countries around
   the world. Since its inception, Plaintiffs’ products were an instant success
   and have revolutionized the hair industry. Leaders in the hair industry have
   even referred to them as “game changing,” “revolutionary,” and a “miracle
   product” that is the “holy grail of hair product[s].”
         3.     Defendants are engaged in the unlawful enterprise of offering
   for sale and selling counterfeit versions of Plaintiffs’ products utilizing
   unauthorized reproductions of Plaintiffs’ registered trademarks and product
   codes on, and removing Plaintiffs’ codes specifically its Quick Reader
   (“QR”) codes and replacing them with new QR codes from product labels
   affixed to Defendants’ products (the “Counterfeit Products”).
         4.     Plaintiffs’ product codes help ensure that the consuming public
   receives only safe and genuine Olaplex-branded products and are critical to
   Plaintiffs’ anti-counterfeiting and quality control efforts. Counterfeit
   Products, such as those sold by Defendants, do not include the QR codes that
   enable consumers and Plaintiffs to access information about genuine Olaplex
   products. In most cases, Plaintiffs have no way of knowing whether the
   Counterfeit Products were manufactured without a code or if Defendants
   subsequently decoded the Counterfeit Products and replaced Plaintiffs’
   original product labels with their own reproductions.
         5.     These decoded Counterfeit Products are no longer traceable to
   the distributor who diverted the units from their authorized channels of
   trade, are sold outside of these authorized distribution channels, and are
   frequently commingled with other counterfeit beauty products.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 3 of 23 PageID #: 33




          6.    On information and belief, Defendants manufacture Counterfeit
   Products and label their Counterfeit Products without the codes and other
   anti-counterfeiting measures found on genuine Olaplex products. This
   significantly and detrimentally interferes with Plaintiffs’ quality control and
   anti-counterfeiting efforts, in which the product codes play a vital role, and
   puts at risk the health and wellbeing of the consuming public.
         7.     The consequences of these unauthorized products in the
   marketplace that have not undergone the strenuous quality control of
   Olaplex not only harm Olaplex and its goodwill but serves as a public health
   hazard to any unsuspecting user. Especially with sales on the Internet, many
   people get confused to think that these products are genuine but instead they
   pose the risk of serious harm.
         8.     This action concerns the offer for sale, sale, and other
   distribution of merchandise bearing counterfeits and infringements of LI’s
   federally registered trademarks in the United States. As described more fully
   below, Defendants are actively working together and have conspired
   knowingly and intentionally to distribute and sell counterfeit merchandise.
   By doing so, Defendants have willfully infringed LI’s valuable trademarks,
   creating a strong likelihood of confusion among consumers who expect that
   merchandise bearing LI’s trademarks will be genuine Olaplex product and
   causing both monetary and other irreparable injury to Plaintiffs. With the
   removal of such quality controls, Olaplex is unable to determine even if such
   product is authentic.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 4 of 23 PageID #: 34




                                    PARTIES

         9.     Plaintiff OL is a limited liability company organized and
   existing under the laws of the State of California, having its principal place
   of business at 1482 E. Valley Rd., Suite #701, Santa Barbara, California
   93108.
         10.    Plaintiff LI is a corporation organized and existing under the
   laws of the State of California, having its principal place of business at 1482
   E. Valley Rd., Suite #701, Santa Barbara, California 93108. LI is the record
   owner of the trademarks at issue in the instant action and licenses such
   trademarks exclusively to its affiliate OL for use and sub- licensing in
   connection with OL’s business.
         11.    Upon information and belief, ABC Beauty Corp (“ABC”) is a
   New York corporation with its principle place of business located at 123
   Grove Avenue, Suite 101, Cedarhurst, NY 11516.
         12.    Upon information and belief, defendant Aaron Weingarten
   (“Weingarten”) is the President / Owner of ABC and therefore has the right
   and ability to control the actions of the corporate defendant. At this time,
   Plaintiffs are not aware of Weingarten’s place of residence and will
   supplement this Complaint upon further information.
         13.    Upon information and belief, ABC and Weingarten all do
   business under the fictitious business name, “Ross Electronics” which is not
   authorized to do business in any State. The clandestine operations of
   Defendants are more evidence of their willful conduct.
         14.    The identities of "John Does" 1-10 and Unknown Entities 1-10
   are not currently known to Plaintiffs. Upon information and belief, they are
   associated with Defendants and have contributed to Defendants' unlawful
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 5 of 23 PageID #: 35




   activities. Plaintiffs will use its best efforts to identify these "John Does" and
   Unknown Entities, and upon further knowledge and investigation, Plaintiffs
   will amend its pleadings accordingly.


                          JURISDICTION AND VENUE
          15.    This Court has jurisdiction over the federal trademark claims
   asserted in this action under 15 U.S.C. § 1121, and 28 U.S.C. § 1331 and 28
   U.S.C. § 1338. This Court has supplemental subject matter jurisdiction over
   state law claims pursuant to 28 U.S. C. § 1367(a) in that the state law claims
   form part of the same case or controversy as the federal claims.
          16.    Defendants are subject to the Court’s jurisdiction because they
   have committed the acts complained of herein in this District, do business in
   this District and/or reside in this District.
          17.    Defendants are subject to the jurisdiction of this Court pursuant
   to and in accordance with Rule 4 of the Federal Rules of Civil Procedure.
          18.    Venue is proper in this judicial District pursuant to 28 U.S.C. §
   1391(b)(1) and (2).
                            FACTUAL ALLEGATIONS

   Plaintiffs and the Olaplex Trademarks

          19.    Since 2014, Plaintiffs have extensively and exclusively sold
   goods bearing the OLAPLEX® trademark throughout the United States.
   Plaintiffs have the exclusive right to use and reproduce the OLAPLEX®
   trademark. As a result of Plaintiffs’ extensive marketing and sales of
   products bearing the OLAPLEX® trademark, the OLAPLEX® trademark
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 6 of 23 PageID #: 36




   has acquired considerable value and is well known to the consuming public
   and trade as identifying and distinguishing Olaplex products.
         20.    Rights to the OLAPLEX® trademark are evidenced in
   trademark registrations and applications throughout the world, including by
   the United States Patent and Trademark Office under Registration No.
   4,553,436. In addition, Plaintiffs own U.S. Trademark Registration No.
   4,557,585 for BOND MULTIPLIER® and U.S. Trademark Registration
   No. 4,682,909 for BOND PERFECTOR® (collectively, the “Olaplex
   Trademarks”), two of its top-selling hair products the Olaplex Trademarks
   are valid and subsisting.
         21.    Plaintiffs’ products are sold through a carefully curated network
   of salons and distributors around the world, as well as on Plaintiffs’ own
   website www.olaplex.com and through select retail partners such as
   Sephora.
         22.    Plaintiffs exercise strict quality control over the production,
   bottling, packaging, and distribution of the products sold under its
   OLAPLEX® trademark. Plaintiffs mark each unit with a product code used
   as a quality assurance, anti-counterfeiting, and anti-theft measure.
         23.    In addition, Plaintiffs use QR codes on the labels. Plaintiffs’
   QR codes store important information about their products and provide
   consumers the ability to scan the QR code on a smartphone and access
   Plaintiffs’ website for additional information about the product, including
   the opportunity to purchase more products online or learn of brick-and-
   mortar locations where they may be available for purchase.
         24.    These codes are particularly important for maintaining the
   integrity and guaranteeing the safety of Plaintiffs’ products. For example,
   the code permits Plaintiffs to take corrective action in the event a product
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 7 of 23 PageID #: 37




   defect should arise and to protect the market from counterfeit products.
   Plaintiffs’ codes indicate, among other things, the date the product was
   packaged and provides traceability from the moment the unit is produced to
   the point of consumer purchase.
         25.    Olaplex products lacking a code, or including an incorrect code,
   may be stolen or counterfeit, and, even those originally manufactured by
   Plaintiffs, are not subject to the same ongoing quality assurances as genuine
   product intended for sale in the U.S. The sale of products from which such
   codes have been removed – also known in the industry as “decoded”
   products – violates Section 32(1) and 43(a) of the Lanham Act.
         26.    In some cases, codes are removed from Olaplex products with
   chemicals, in a manner that does not damage the product packaging. Such
   chemically   decoded     products   are   virtually   indistinguishable   from
   counterfeits with no code. Decoded products are generally sold by
   distributors who are not authorized to sell these products in the United States
   and are frequently found in mixed shipments with other counterfeit products.
         27.    On information and belief, genuine products are decoded to
   hide the fact that they are stolen or counterfeit product, or to conceal the
   identity of the seller who is diverting the product outside authorized
   distribution channels.

   Defendants’ Unauthorized Activities

         28.    On information and belief, Defendants source, market,
   advertise, offer for sale, and/or sell in interstate commerce merchandise
   bearing counterfeits and infringements of the Olaplex Trademarks.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 8 of 23 PageID #: 38




         29.    As part of their ongoing illegal enterprise, Defendants purchase
   and then sell merchandise bearing counterfeits and infringements of the
   Olaplex Trademarks.
         30.    On or about August 22, 2018, Plaintiffs discovered product
   alleged to be “Olaplex Hair Perfector No. 3” for sale by a third-party
   identified as “Top Rated Seller” on the website, www.Walmart.com (the
   “Listing”)
         31.    Subsequently, a purchase from the Listing confirmed that the
   Listing was offering for sale and selling Counterfeit Products. Plaintiffs
   confirmed that the product bears several counterfeits and infringements of
   the Olaplex Trademarks (the “Purchase”).
         32.    On or about August 29, 2018, Plaintiffs discovered product
   alleged to be “Olaplex Hair Perfector No. 3 Repairing Treatment” for sale by
   a   third-party   identified   as   “Buyers   Preferred”   on   the   website,
   www.eBay.com (the “Second Listing”)
         33.    Subsequently, a purchase from the Second Listing confirmed
   that the Second Listing was offering for sale and selling Counterfeit
   Products. Plaintiffs confirmed that the product bears several counterfeits
   and infringements of the Olaplex Trademarks (the “Second Purchase”).
         34.    As a result of this unauthorized activity, Plaintiffs filed suit
   against the parties that distributed the First and Second Purchases. On
   February 1, 2019, Plaintiff filed the case captioned, Olaplex, LLC et al. v. DJ
   Direct Inc., et al., 19-cv-00631(MKB)(SJB). (“DJ Direct Lawsuit”)
         35.     During the course of the DJ Direct Lawsuit, those defendants
   produced evidence and other documentation that evidence that its only
   source for its Counterfeit Product was Defendants. Specifically, an invoice
   was produced showing a large sale of product from Defendants to the DJ
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 9 of 23 PageID #: 39




   Direct Lawsuit defendants. A copy of that invoice is hereto attached as
   Exhibit A and incorporated herein by reference.
          36.       The   Counterfeit   Product   distributed   by   Defendants   is
   particularly worrisome as Plaintiff’s QR codes were cut off the bottles of
   product and replaced with a non-functional QR code that was sloppily pasted
   to the bottle.
          37.       Clearly Defendants conduct was willful as these actions were
   very deliberate and made with the intent to not be able to determine the
   source of Defendants’ illicit product.
          38.       Upon information and belief, Defendants are working in
   concert to purchase, alter, offer for sale and sell Counterfeit Product. The
   full extent of Defendants’ illegal activities is not known at this time but the
   located Counterfeit Products is just the tip of the iceberg of Defendants’
   illegal activities concerning the Olaplex Trademarks.
          39.       Defendants are not authorized and never have been authorized
   by Plaintiffs to alter, produce, manufacture, distribute, advertise, offer for
   sale, and/or sell merchandise bearing the Olaplex Trademarks, or any
   variations thereof.
          40.       On information and belief, Defendants source, market,
   advertise, offer for sale, and/or sell Counterfeit Products in interstate
   commerce. The Counterfeit Products sold by Defendants bear counterfeit
   and confusingly similar imitations of the Olaplex Trademarks in a manner
   likely to be confused with genuine Olaplex products.
          41.       On information and belief, Defendants are further unlawfully
   engaged in the business of removing and/or materially altering codes and
   other quality control and anti-counterfeiting devices from Olaplex products
   and introducing them into interstate commerce.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 10 of 23 PageID #: 40




         42.    In addition, the absence of the authentic QR code from
   Defendants’ Counterfeit Products prevents consumers from accessing the
   Olaplex website by scanning the QR code with a smartphone. By preventing
   purchasers from accessing the Olaplex website with the QR code, where
   they can inquire about the products, obtain additional information, or
   potentially purchase directly from Olaplex, Defendants are intentionally
   interfering with Olaplex’s efforts related to the QR code.
         43.    Defendants’ omission of Plaintiffs’ product code from their
   counterfeit labels significantly interferes with Plaintiffs’ anti-counterfeiting,
   quality control, and anti-theft programs by hindering their ability to trace the
   products, thereby potentially endangering the public by preventing Plaintiffs
   from identifying fakes, resolving quality problems, and recalling defective
   products. Moreover, the absence of the code and/or mutilation of the
   packaging are each in and of themselves material differences from the
   authorized products that are distributed by Plaintiffs. The Counterfeit
   Products are therefore infringing under U.S. trademark law.
         44.    Defendants are not authorized and never have been authorized
   by Plaintiffs to produce, manufacture, distribute, advertise, offer for sale,
   and/or sell merchandise bearing the Olaplex Trademarks, or any variations
   thereof.
         45.    Defendants’ decoded Counterfeit Products are materially
   different from Plaintiffs’ genuine goods but are passed off to the public as
   genuine products.
         46.    Defendants’ Counterfeit Products are likely to deceive, confuse
   and mislead purchasers and prospective purchasers into believing that these
   unlicensed and unauthorized products are authorized by Plaintiffs.
   Purchasers and prospective purchasers viewing Defendants’ Counterfeit
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 11 of 23 PageID #: 41




   Products and perceiving a defect, lack of quality, or any other irregularity
   are likely to attribute them mistakenly to Plaintiffs.
          47.   Defendants are not associated or connected with Plaintiffs, or
   licensed, authorized, sponsored, endorsed, or approved by Plaintiffs in any
   way.
          48.   The likelihood of confusion, mistake, and deception engendered
   by Defendants' misappropriation of the Olaplex Trademarks is causing
   irreparable harm to the goodwill symbolized by the Olaplex Trademarks and
   the reputation for quality that said marks embody, as well as the efficacy of
   Plaintiffs’ anti-counterfeiting efforts.
          49.   On information and belief, Defendants knowingly, willfully,
   intentionally, and maliciously adopted and used confusingly similar and/or
   substantially indistinguishable imitations of the Olaplex Trademarks.
          50.   Due to the nature of the product at issue here (i.e., a topical hair
   product), Defendants’ sale of the Counterfeit Products poses a serious risk to
   public health and safety. Thus, Defendants’ actions are causing irreparable
   harm to Plaintiffs and the public by threatening consumer welfare and
   creating consumer confusion.
          51.   Defendants’ conduct is intentionally fraudulent, malicious,
   willful and wanton.
          52.   Unless enjoined by this Court, Defendants intend to continue
   their course of conduct and will wrongfully use, infringe upon and otherwise
   profit from the Olaplex Trademarks, and cause injury to Plaintiffs’
   reputation and business interests.
          53.   As a direct result of the acts of Defendants alleged herein,
   Plaintiffs have suffered irreparable damage and have sustained lost profits.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 12 of 23 PageID #: 42




   Plaintiffs will continue to suffer irreparable damage and sustain a loss in
   profits until Defendants’ actions alleged above are enjoined by this Court.

                        FIRST CLAIM FOR RELIEF:
                      TRADEMARK COUNTERFEITING
                              (15 U.S.C. § 1114)
         54.    Plaintiffs repeat and re-allege the allegations in the preceding
   paragraphs of this Complaint.
         55.    Defendants have used spurious designations that are identical
   with, or substantially indistinguishable from, the Olaplex Trademarks on
   goods covered by registrations for the Olaplex Trademarks.
         56.    Defendants have intentionally used these spurious designations,
   knowing they are counterfeit, in connection with the advertisement,
   promotion, sale, offering for sale, and distribution of goods.
         57.    Defendants’ use of the Olaplex Trademarks to advertise,
   promote, offer for sale, distribute and sell goods bearing counterfeits was
   and is without the consent of Plaintiffs.
         58.    Defendants’ unauthorized use of the Olaplex Trademarks on
   and in connection with their advertisement, promotion, sale, offering for
   sale, and distribution of goods through e-mail and the Internet constitutes
   Defendants’ use of the Olaplex Trademarks in commerce.
         59.    Defendants’ unauthorized use of the Olaplex Trademarks as set
   forth above is likely to: (a) cause confusion, mistake, and deception; (b)
   cause the public to believe that Defendants’ goods are the same as Plaintiffs’
   goods and/or that they are authorized, sponsored, or approved by Plaintiffs
   or that they are affiliated, connected, or associated with or in some way
   related to Plaintiffs; and (c) enable Defendants to unfairly benefit from
   Plaintiffs’ advertising and promotion and profit from the reputation of
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 13 of 23 PageID #: 43




   Plaintiffs and the Olaplex Trademarks, all to the substantial and irreparable
   injury of the public, Plaintiffs, and the Olaplex Trademarks and the
   substantial goodwill represented thereby.
           60.   Defendants’ acts constitute willful trademark counterfeiting in
   violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
           61.   By reason of the foregoing, Defendants are liable to Plaintiffs
   for: (a) statutory damages in the amount of up to $2,000,000 for each mark
   counterfeited as provided by 15 U.S.C. § 1117(c) of the Lanham Act, or, at
   Plaintiffs’ election, an amount representing three (3) times Plaintiffs’
   damages and/or Defendants’ illicit profits; and (b) reasonable attorneys’
   fees, investigative fees, and pre-judgment interest pursuant to 15 U.S.C. §
   1117.
                       SECOND CLAIM FOR RELIEF:
                       TRADEMARK INFRINGEMENT
                             (15 U.S.C. § 1114)
           62.   Plaintiffs repeat and re-allege the allegations of paragraphs 1
   through 53 of this Complaint.
           63.   Based on Plaintiffs’ extensive advertising under the Olaplex
   Trademarks, its extensive sales and the wide popularity of Olaplex products,
   the Olaplex Trademarks have acquired secondary meaning such that any
   product and advertisement bearing such trademarks is immediately
   associated by purchaser and the public as being a product and affiliate of
   Plaintiffs.
           64.   Defendants’ activities constitute Defendants’ use in commerce
   of the Olaplex Trademarks. Defendants use the Olaplex Trademarks in
   connection with Defendants’ sale, offers for sale, distribution, promotion,
   and advertisement of their goods bearing infringements and/or counterfeits
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 14 of 23 PageID #: 44




   of the Olaplex Trademarks.
         65.    Defendants have used the Olaplex Trademarks, knowing that
   they are the exclusive property of Plaintiffs, in connection with their sale,
   offers for sale, distribution, promotion, and advertisement of their goods
   bearing counterfeits or infringements of the Olaplex Trademarks.
         66.    Defendants’ activities create the false and misleading
   impression that Defendants are sanctioned, assigned, or authorized by
   Plaintiffs to use the Olaplex Trademarks to advertise, manufacture,
   distribute, offer for sale, or sell goods bearing the Olaplex Trademarks when
   Defendants are not so authorized.
         67.    Defendants engage in the aforementioned activity with the
   intent to confuse and deceive the public into believing that they and the
   goods they sell are in some way sponsored, affiliated, or associated with
   Plaintiffs, when in fact they are not.
         68.    Defendants’ use of the Olaplex Trademarks has been without
   the consent of Plaintiffs, is likely to cause confusion and mistake in the
   minds of the public and, in particular, tends to and does falsely create the
   impression that the goods advertised, promoted, distributed, and sold by
   Defendants are warranted, authorized, sponsored, or approved by Plaintiffs
   when, in fact, they are not.
         69.    Defendants’ unauthorized use of the Olaplex Trademarks has
   resulted in Defendants unfairly benefiting from Plaintiffs’ advertising and
   promotion, and profiting from the reputation of Plaintiffs and the Olaplex
   Trademarks, to the substantial and irreparable injury of the public, Plaintiffs,
   and the Olaplex Trademarks and the substantial goodwill represented
   thereby.
         70.    Defendants’ acts constitute willful trademark infringement in
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 15 of 23 PageID #: 45




   violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
         71.     By Reason of the foregoing, Defendants are liable to Plaintiffs
   for: (a) an amount representing three (3) times Plaintiffs’ damages and/or
   Defendants’ illicit profits; and (b) reasonable attorneys’ fees, investigative
   fees, and pre-judgment interest pursuant to 15 U.S.C. § 1117.

                        THIRD CLAIM FOR RELIEF:
                     FEDERAL TRADEMARK DILUTION
                             (15 U.S.C. § 1125(c))
         72.     Plaintiffs repeat and re-allege the allegations of paragraphs 1
   though 53 of this Complaint.
         73.     Defendants’ use of the Olaplex Trademarks or marks
   confusingly similar thereto in order to sell their products constitutes
   Defendants’ commercial use in commerce of the Olaplex Trademarks.
         74.     The Olaplex Trademarks are world famous and distinctive.
   They achieved such status long prior to Defendants’ activities complained of
   herein.
         75.     Defendants’ use of the Olaplex Trademarks on the Internet to
   advertise unauthorized merchandise constitutes tarnishment of the Olaplex
   Trademarks.
         76.     Plaintiffs are suffering and will continue to suffer irreparable
   harm from Defendants’ dilutive activities.
         77.     Defendants’ acts as aforesaid are diluting the distinctive quality
   of the Olaplex Trademarks in violation of Section 43(c) of the Lanham Act,
   15 U.S.C. § 1125(c).
         78.     Defendants have intentionally and willfully appropriated the
   Olaplex Trademarks and traded on Plaintiffs’ reputation.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 16 of 23 PageID #: 46




         79.    Defendants’ wrongful acts of dilution will continue unless
   enjoined by this Court.


               FOURTH CLAIM FOR RELIEF:
   UNFAIR COMPETITION, FALSE DESIGNATION OF ORIGIN
                  & FALSE DESCRIPTION
                      (15 U.S.C. § 1125(a))
         80.    Plaintiffs repeat and re-allege the allegations in paragraphs 1
   through 53 of this Complaint.
         81.    In connection with Defendants’ advertisement, promotion,
   distribution, offers of sales, and sales of their goods, Defendants have used
   the Olaplex Trademarks in commerce.
         82.    In connection with Defendants’ advertisement, promotion,
   distribution, offers of sales, and sales of their goods, Defendants have
   affixed, applied and/or used false designations of origin and false and
   misleading descriptions and representations, including the Olaplex
   Trademarks, which tend falsely to describe the origin, sponsorship,
   association, or approval by Plaintiffs of the goods Defendants sell.
         83.    Defendants have used the Olaplex Trademarks with full
   knowledge of the falsity of such designations of origin, descriptions, and
   representations, all to the detriment of Plaintiffs.
         84.    Defendants’ use of the Olaplex Trademarks on the Internet and
   on their goods bearing counterfeits and/or infringements of the Olaplex
   Trademarks constitutes false descriptions and representations tending falsely
   to describe or represent Defendants and their products as being authorized,
   sponsored, affiliated, or associated with Plaintiffs.
         85.    Defendants have used the Olaplex Trademarks on the Internet
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 17 of 23 PageID #: 47




   and on their goods with the express intent to cause confusion and mistake, to
   deceive and mislead the public, to trade upon the reputation of Plaintiffs and
   to improperly appropriate to themselves the valuable trademark rights of
   Plaintiffs. Defendants’ acts constitute unfair competition under federal law.
         86.     Defendants’ acts constitute the use in commerce of false
   designations of origin and false and/or misleading descriptions or
   representations, tending to falsely or misleadingly describe and/or represent
   their products as those of Plaintiffs in violation of Section 43(a) of the
   Lanham Act, 15 U.S.C. § 1125(a). These acts constitute unfair competition.

                    FIFTH CLAIM FOR RELIEF:
            UNFAIR AND DECEPTIVE BUSINESS PRACTICES
                       (N.Y. Gen. Bus. L. § 349)


         87.     Plaintiffs repeat and re-allege the allegations in paragraphs 1

    through 53 of this Complaint.

         88.     The wrongful conduct of Defendants constitutes materially

    misleading and deceptive trade practices under New York General Business

    Law § 349.

         89.     This wrongful conduct was consumer-oriented within the

    meaning of Section 349 as consumers are unable to determine the source

    and authentic of the Counterfeit Products and therefore harm the general

    consuming public.

         90.     Because of this deceptive conduct, Plaintiffs have been and will

    continue to be damaged both monetarily and in ways impossible to remedy
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 18 of 23 PageID #: 48




    through monetary judgment.



                             PRAYER FOR RELIEF
         WHEREFORE, the Plaintiffs respectfully request that the Court order
   the following relief:
         1.      That the Court enter an injunction ordering that Defendants,
   their agents, servants, employees, and all other persons in privity or acting in
   concert with them be enjoined and restrained from:

              a. using any counterfeit or infringement of the Olaplex
                 Trademarks to identify any goods not authorized by Plaintiffs;

              b. counterfeiting or infringing the Olaplex Trademarks by
                 importing, manufacturing, distributing, selling, offering for
                 sale, advertising, promoting, displaying any products bearing
                 any simulation, reproduction, counterfeit, or copy of the
                 Olaplex Trademarks;

              c. using any simulation, reproduction, counterfeit, or copy of the
                 Olaplex Trademarks in connection with the importation,
                 promotion, advertisement, display, sale, offering for sale,
                 manufacture, production, circulation or distribution of any
                 unauthorized products in such fashion as to relate or connect, or
                 tend to relate or connect, such products in any way to Olaplex
                 products, or to any goods sold, manufactured, sponsored or
                 approved by, or connected with Olaplex products,

              d. making any statement or representation whatsoever, or using
                 any false designation of origin or false description, or
                 performing any act, which can or is likely to lead the trade or
                 public, or individual members thereof, to believe that any
                 services provided, products manufactured, distributed, sold or
                 offered for sale, or rented by Defendants are in any way
                 associated or connected with Olaplex products;
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 19 of 23 PageID #: 49




              e. engaging in any other conduct constituting an infringement of
                 the Olaplex Trademarks, of Olaplex products’ rights in, or to
                 use or to exploit, said trademark, or constituting any weakening
                 of Olaplex products’ name, reputation and goodwill.

         2.      Defendants be ordered to recall all products bearing the Olaplex
   Trademarks or any other indicia confusingly or substantially similar thereof,
   which have been shipped by Defendants or under their authority, to any
   customer, including, but not limited to, any wholesaler, distributor, retailer,
   consignor, or marketer, and also to deliver to each customer a copy of this
   Court's order as it relates to said injunctive relief against Defendants.
         3.      Defendants be ordered to deliver for impoundment and
   destruction all merchandise, bags, boxes, labels, tags, signs, packages,
   receptacles, advertising, sample books, promotional materials, stationery
   and/or other materials in the possession, custody, or under the control of
   Defendants which are found to adopt or infringe any of the Olaplex
   Trademarks, or which otherwise unfairly compete with Plaintiffs and their
   products and services.
         4.      Defendants be ordered to file with this Court and serve upon
   Plaintiffs, within thirty (30) days of the entry of the injunction prayed for
   herein, a report in writing under oath and setting forth in detail the form and
   manner in which Defendants have complied with said permanent injunction,
   pursuant to 15 U.S.C. 1116(a);
         5.      Defendants be ordered to disclose their supplier(s) of the
   Counterfeit Products and provide all documents, correspondence, receipts,
   and/or invoices associated with the purchase of the Counterfeit Products.
         6.      Plaintiffs be awarded all damages caused by the acts forming
   the basis of this Complaint.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 20 of 23 PageID #: 50




         7.     Plaintiffs be awarded such damages and profits Plaintiffs have
   sustained as a consequence of Defendants’ counterfeiting and infringement
   of the Olaplex Trademarks and to account for all gains, profits, and
   advantages derived by Defendants from the sale of their counterfeit and
   infringing merchandise bearing the Olaplex Trademarks and that the award
   to Plaintiffs be trebled as provided for under 15 U.S.C. § 1117; alternatively,
   that Plaintiffs be awarded statutory damages pursuant to 15 U.S.C. § 1117(c)
   of up to $2,000,000 for each trademark that Defendants have willfully
   counterfeited and infringed.
         8.     Defendants be required to pay to Plaintiffs the costs of this
   action and Plaintiffs’ reasonable attorneys' fees, pursuant to 15 U.S.C. §
   1117(a) and the state statutes cited in this Complaint.
         9.     Plaintiffs be awarded their actual damages and attorneys’ fees
   pursuant to N.Y. Gen. Bus. L. § 349.
         10.    Based on Defendants' willful and deliberate infringement of the
   Olaplex Trademarks, and to deter such conduct in the future, Plaintiffs be
   awarded punitive damages.
         11.    Defendants be required to pay pre-judgment interest on all
   damages and profits awards.
         12.    That this Court retain jurisdiction of this action for the purpose
   of enabling Plaintiffs to apply to this Court at any time for such further
   orders and interpretation or execution of any Order entered in this action, for
   the modification of any such Order, for the enforcement or compliance
   therewith and for the punishment of any violations thereof.
         13.    That pursuant to 11 U.S.C. § 523(a)(6), Defendants be
   prohibited from a discharge under 11 U.S.C. § 727 for malicious, willful,
   and fraudulent injury to Plaintiffs.
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 21 of 23 PageID #: 51




         14.   Plaintiffs have such other and further relief as this Court may

   deem just and equitable.


                                        LEE LAW PLLC


   Dated: June 3, 2019                  ______________________________

                                        Michael Lee (WL6353)
                                        Lee Law PLLC
                                        579 Fifth Avenue
                                        14th Floor
                                        New York, NY 10017
                                        Telephone: (212) 621-8239

                                        Attorneys for Plaintiffs
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 22 of 23 PageID #: 52




                                 EXHIBIT A
Case 2:19-cv-03287-ARR-JO Document 1 Filed 06/03/19 Page 23 of 23 PageID #: 53
